EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Elected Invention Allowable, 
Rejoinder of Previously Withdrawn Claim
Claim 2 is allowable. Claim 8, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions requiring the elected combination of SNPs (i.e.:  a recites in claim 2) and any combinations that include SNPs in combination with the elected combination, as set forth in the Office action mailed on 04/03/2018, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leland Black on Dec. 10, 2021.

Applicants’ amendments to the claims submitted with the reply of 09/23/2021 are entered.  The application has been amended as follows: 

In the claims-
The phrase in line 1 of claim 2 is amended as follows:  measuring [[fetal fraction]] a fraction of fetally-derived alleles in a sample
The phrase in line 11 of claim 2 is amended as follows:  measuring [[fetal fraction]] fetally-derived alleles in the 
The phrase in line 13 of claim 2 is amended as follows:  sequencing by synthesis to obtain sequence reads of the nucleic acid targets; and
The phrase in line 14 of claim 2 is amended as follows:  (c) [[quantifying]] measuring, from the sequence reads from (b), the fraction of fetally-derived alleles of the nucleic acid targets.

The phrase in line 1 of claim 8 is amended as follows:  the polymorphic [[loci]] nucleic acid targets of step (a) further

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the amendments to the claims of 09/23/2021 and the additional amendments as detailed above, and Applicants arguments in the Remarks of 09/23/2021, the rejections of claims as set forth in the Office Action of 04/23/2021 are withdrawn.  In the instant case the claims are directed to an analysis of particular markers in discerning origin (i.e.:  fetal versus maternal) of nucleic acid fragments in a sample.  The prior art does not particularly suggests methods in which the analysis of the required combination of SNPs are analyzed in a sample comprising fetal and maternal DNA comprising an amplification of at least 40 targets in a single reaction an sequenced by sequencing by synthesis.  Additionally, as argued by Applicants, the required measuring of a fraction of fetally-derived alleles in sequence reads from the sequencing by synthesis (SBS) is a complex analysis that does not encompass a mental process.  For example, Brockman et al (2008) reviews the complexity of SBS data analysis, including analysis of SNPs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634